Citation Nr: 1625298	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for a head injury.

6.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, an anxiety disorder, bipolar disorder and a panic disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a low back disability and a left leg disability has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claims for service connection for PTSD, anxiety and depression, are deemed to include any psychiatric disability, and have been recharacterized as noted above.

In May 2015, the Veteran cancelled his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 1999, the RO denied the Veteran's claims for service connection for a thoracic and lumbar spine disability and service connection for a left leg disability.

2.  The evidence associated with the claims file subsequent to the September 1999 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for a back disability or a left leg disability.

3.  A hiatal hernia was not present in service or for years thereafter, and is not etiologically related to active military service.

4.  The Veteran does not have a current disability as a result of a head injury.


CONCLUSIONS OF LAW

1.  The evidence received since the September 1999 denial is not new and material, and the claims for service connection for a back disability and service connection for a left leg disability are not reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).

2.  A hiatal hernia was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A disability related to a head injury was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a September 1999 rating decision, the RO denied service connection for a chronic lumbar spine condition (claimed as back problems) and a chronic thoracic spine condition and a chronic left leg condition, based on findings that a chronic left leg, lumbar or thoracic spine condition were not shown in service and there was no evidence that the claimed conditions were incurred or aggravated by military service.  The Veteran did not appeal these claims and the decision with respect to these claims became final.  His current claims to reopen were submitted in August 2011, November 2011 and December 2011.  

The evidence of record at the time of the September 1999 denial included service treatment records, which were negative for evidence of complaints, treatment or a diagnosis related to a chronic left leg or back disability during active duty or at the time of the Veteran's discharge.  The evidence also included the Veteran's discharge examination report, which showed that the Veteran had an abnormal spine, in that, there was objective evidence of kypho scoliosis, a congenital or developmental defect.  The evidence also included post-service treatment records showing that the Veteran had been treated for chronic back pain, which he reported started following a motor vehicle accident around May 1997, and left leg problems, including cellulitis in the left leg and neuropathy, resulting from a self-inflicted gunshot wound.  There was no evidence that these problems were related to the Veteran's active military service.

The evidence added to the record since the September 1999 denial does not show that the Veteran had a chronic back or left leg disability in service or that he has current back or left leg disabilities that were incurred or aggravated by military service.

Absent evidence of a current back or left leg disability, which has been shown to be related to the Veteran's active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claims.  

As new and material evidence has not been received, the claims for service connection for a back disability and a left leg disability are not reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Hiatal Hernia

Service treatment records are negative for complaints, treatment or diagnosis of a hiatal hernia during active duty or at the time of the Veteran's discharge in 1982.

The only evidence of a hiatal hernia of record comes from the May 2012 VA examination, more than twenty years after the Veteran's discharge from service, and there is no competent evidence to establish that his current hiatal hernia is due to any event or incident of his period of active duty.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a hiatal hernia, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no medical opinion of record addressing whether the Veteran's current hiatal hernia is related to his active service.  However, the Veteran has not reported a continuity of symptomatology beginning in service.  

In fact, he reported during his May 2012 examination that his hiatal hernia had developed sometime in the last few years.  Furthermore, the Board notes that there is no probative medical evidence, VA or private, indicating that his hiatal hernia may be related to service.  The post-service treatment records only provide evidence against this claim. 

The Veteran is competent to report the symptoms of his hiatal hernia; however, it would require medical expertise to say that the current hiatal hernia, diagnosed long after service, is related to service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hiatal hernia.  38 C.F.R. 
§ 3.159(a)(1), (2) (2015).  

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between the current disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2014).

Head Injury

The Veteran contends that he has a current disability related to a head injury during active military service.  

Service treatment records are negative for any evidence of a head injury during active duty or at the time of the Veteran's discharge in 1982.  

Records obtained from the Social Security Administration (SSA) include a May 1998 treatment record from the Veteran's treating VA psychiatrist, which notes the Veteran's reports of multiple head traumas, including regular beatings from his father as a child, being knocked out several times, and several beatings in the military where he sustained head injuries.  It was also noted that the Veteran complained of significant memory problems, and that his score on a mini-mental state examination indicated that he was functioning in the mentally limited range intellectually, which the physician noted may have been secondary to head injury.  

Based on the results of his mental examination, the Veteran underwent an MRI of the head, which revealed a small focus of calcification or alternately, a small focus of hemosiderin deposition, which the physician noted may have been subsequent to the Veteran's history of head trauma.  

Otherwise, the brain was unremarkable-there were no other sequelae of head trauma or evidence of mass lesions or significant atrophy.  The limbic system appeared intact.  

The final impression was no definite sequelae of head trauma or abnormality of the limbic system.

Simply stated, we do not have evidence of a the residuals of a heard trauma at this time. 

September 1998 VA treatment records also show that the Veteran reported being beat up by police during active duty in Germany in 1978, and receiving blows to the head.  He was not diagnosed with a disability of the head at that time.

The Veteran was not diagnosed with a disability related to a head injury during VA examination in May 2012.

There is no evidence that the Veteran has been shown to have a disability related to a head injury at the time he filed his claim in November 2011 or during the pendency of the claim.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  In the absence of a current disability, entitlement to service connection for a head injury cannot be established, and the claim must be denied.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability, and the request to reopen is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a left leg disability, and the request to reopen is denied.

Service connection for a hiatal hernia is denied.

Service connection for a head injury is denied.







REMAND

Right Leg Disability

Service treatment records are negative for complaints, treatment or diagnosis of a right leg disability during active duty or at the time of the Veteran's discharge in 1982.

VA treatment records show initial complaints of right leg pain, in early 2009, more than twenty years after the Veteran's discharge from active service.  September 2010 private treatment records show complaints of chronic leg pain that had been attributed to thrombophlebitis.  These records do not indicate that the Veteran's current right leg disability is related to his active military service.  

On VA examination in May 2012, the Veteran's diagnoses included radiculopathy involving the bilateral femoral and sciatic nerves and deep vein thrombosis of the calves, chronic, with anticoagulant therapy.  

With regard to his deep vein thrombosis, the Veteran reported that while building a bridge in service, a bridge panel fell down and landed on his back and legs, resulting in thrombi developing in both lower legs recurrently.  

The examiner did not offer an opinion regarding the etiology of the Veteran's diagnosed right leg disabilities.  

Unlike one of the issues cited above, there is evidence of the problem at this time.  There is no medical opinion of record addressing whether the Veteran has a current right leg disability related to his active service.  

Accordingly, the Board finds that a remand for a new VA examination and opinion is necessary to determine the etiology of any currently diagnosed right leg disability.


Acquired Psychiatric Disability

The Veteran contends that he has a current psychiatric disability that developed during active duty in Germany.  See August 2011 and March 2013 statements from the Veteran and April 2016 Informal Hearing Presentation.

Service treatment records show that during his discharge examination in June 1982, the Veteran reported experiencing nervous trouble, and specifically noted that he was "nervous 'when things not going right.'"

Evidence of record shows that the Veteran has been treated for psychiatric symptoms, including insomnia, anxiety depression, hopelessness, helplessness, difficulty concentrating and focusing and suicidal ideation, since at least 1998.  The evidence also shows that the Veteran was treated for alcoholism, which he reported he used to self-medicate for his mental health problems.  See September 1999 statement from the Veteran.  

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran has currently been diagnosed during VA treatment with PTSD, bipolar disorder, depression, an anxiety disorder and a panic disorder.  SSA records show that the Veteran has been determined to be disabled, due to bipolar disorder and a panic disorder.  February 2012 VA treatment records indicate that in January 2012, the Veteran was diagnosed with PTSD based on his reported exposure to trauma during active duty in Germany, specifically, witnessing a busload of people being killed.  He also reported in an August 2011 statement that he was shot at numerous times while stationed in Germany.  The Board notes that the Veteran's claimed stressors have not been verified.  The Veteran has also reported during VA treatment that his psychiatric symptoms were related to problems with his wife.  

On VA examination in May 2012, the Veteran was noted to have a diagnosis of PTSD.  However, the examination report noted that a request was sent to the Salt Lake City VAMC for approval to perform a PTSD examination, but a response had not been received in a timely manner and the report was sent as is.  There is no other VA mental health examination of record, and no medical opinion addressing the etiology of the Veteran's diagnosed psychiatric disabilities.

The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  The Veteran has been given a current diagnosis for PTSD; however, it is very unclear if this diagnosis has been linked to a stressor in service.  Additional information is needed. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of any current right leg disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies, including X-ray studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability is etiologically related, in whole or in part, to the Veteran's active service.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis.

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Readjudicate the Veteran's remaining claims (if stressor verification is needed in this case, it should be undertaken).  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


